Citation Nr: 0733030	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to April 13, 
2000.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from April 13, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky





INTRODUCTION

The veteran had active service from October 1968 until May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  

The veteran's May 2000 statement requesting a higher rating 
for PTSD was received within one year of the July 1999 rating 
decision that granted service connection, and the Board has 
construed it as a notice of disagreement as to the initial 
rating assigned.  The veteran was subsequently granted a 30 
percent rating for his service-connected PTSD, effective 
April 13, 2000, in an October 2000 rating decision.  
Consequently, the veteran has been assigned staged ratings 
for his PTSD.  Thus, the increased rating claim has been 
separated into two issues as set forth on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings).

The veteran's PTSD claim was previously before the Board in 
March 2005.  At that time, the Board determined that the 
December 2002 substantive appeal also raised a claim of 
entitlement to service connection for alcohol dependence 
secondary to his service-connected PTSD.  The secondary 
service-connection claim for alcohol dependence was deemed to 
be inextricably intertwined with the increased rating PTSD 
claim.  That issue had not yet been adjudicated by the RO.  
As such, it was found that the PTSD issue could not be 
considered until the secondary service connection claim had 
been adjudicated.

More recently, this case was before the Board in November 
2005, whereupon the Board remanded the claims to the RO for 
further development and consideration.  This additional 
development occurred via the Appeals Management Center (AMC) 
in Washington, DC.  In a March 2007 supplemental statement of 
the case (SSOC), the AMC continued to deny these claims and 
returned the case to the Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims.  So, regrettably, these claims are 
again being remanded to the RO via the Appeals Management 
Center (AMC).  VA will notify him if further action is 
required on his part.


REMAND

There has not been compliance with the Board's November 2005 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
the remand orders).  

The Board's prior, November 2005, remand directed the RO to 
satisfy VA's obligations under the VCAA.  As noted 
previously, the March 2005 Board remand instructed the RO to 
adjudicate the veteran's claim of entitlement to service 
connection for alcohol dependence secondary to his service-
connected PTSD.  While the issue was considered and denied 
via a supplemental statement of the case determination in 
June 2005, the veteran did not receive appropriate notice of 
his appellate rights with regard to that RO denial and the RO 
did not furnish a VCAA notice letter apprising the veteran of 
the types of evidence that would substantive his secondary 
service connection claim.  The failure to provide such 
notices required a remand of this issue in November 2005.  
However, although the RO provided the veteran with VCAA 
notice in March 2006 apprising him of the types of evidence 
that would substantiate his secondary service connection 
claim, the veteran still has not yet been provided notice of 
appellate rights regarding the RO's denial of his secondary 
service connection claim for alcohol dependence. 

Again, the veteran's increased rating claim for PTSD is found 
to be inextricably intertwined with his secondary service 
connection claim for alcohol dependence.  For this reason, 
adjudication of the PTSD claims will be deferred until the 
secondary service connection issue due process matters are 
completed. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

Apprise the veteran of his appellate 
rights with respect to the June 2005 
decision denying entitlement to service 
connection for alcohol dependence as 
secondary to the veteran's service-
connected PTSD.  Should the veteran 
submit a timely notice of disagreement in 
response to such notice, then a statement 
of the case must be issued.  If a timely 
substantive appeal is then received, then 
all issues should be returned to the 
Board for further appellate 
consideration.  If the veteran does not 
perfect an appeal as to the secondary 
service connection claim, then only the 
PTSD issues should be returned to the 
Board for appellate review.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



